Title: To Alexander Hamilton from Charles Carroll of Carrollton, 22 October 1792
From: Carroll, Charles (of Carrollton)
To: Hamilton, Alexander



Dear Sir
Annapolis 22d. Oct 1792

I received on the 7th. instant your favor of the 23d. past. I have delayed thus long answering it with a hope that I might discover whether the antifederal party in this State had in view the personreferred to in your letter. I suspect a communication of Sentiments is maintained by the leaders of this party throughout the United States; however I have not heard his name even whispered; his character I could not well see thro’ during the time we were together. I noticed a disposition to perplex & puzzle, which left an unfavorable impression on my mind; he appeared to me not to want talents, but Judgt. & Steadiness, and I suspect he possesses of ambition a quantum sufficet for any man.
I hope the friends of stability and order, in other words, the real friends of liberty & their country will unite to counter-act the schemes of men, who have uniformly manifested a hostile temper to ye. present Government, the adoption of which has rescued these States from that debility & confusion and those horrors, which unhappy France has experienced of late, and may still labour under. I beg respects to Mrs. Hamilton and remain with Sentiments of respect and regard
Dear Sir   Yr. most hume. Servant  
Charles Carroll of Carrollton
